                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEINALD V. PARNELL,

                   Petitioner,                               8:19CV32

      vs.
                                                        MEMORANDUM
SCOTT R. FRAKES,                                         AND ORDER

                   Respondent.


       This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis (filing no. 29), which was forwarded to the court from the Eighth
Circuit Court of Appeals. Petitioner submitted a new notice of appeal (filing no.
28), the present motion, and an inmate account statement (filing no. 30) to the
Eighth Circuit Court of Appeals on January 21, 2020. This court previously
granted Petitioner leave to proceed in forma pauperis on appeal on January 23,
2020, and his initial notice of appeal (filing no. 22) was processed to the Eighth
Circuit Court of Appeals that same day. (See Filing No. 27.) Accordingly,

      IT IS ORDERED that:

       1.    Petitioner’s Motion for Leave to Appeal in Forma Pauperis (filing no.
29) is denied as moot.

       2.     The clerk of the court is directed to transmit Petitioner’s new notice of
appeal (filing no. 28) to the Eighth Circuit Court of Appeals as a supplement to
Petitioner’s original Notice of Appeal (filing no. 22).
Dated this 27th day of January, 2020.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                  2
